Dear Mr. Jewell:
On behalf of the Pointe Coupee Parish Police Jury, you ask if the parish administrator may be removed at will by the police jury pursuant to R.S. 33:1236(10), which generally empowers the police jury "to appoint all officers necessary to carry into execution the parish regulations, and to remove them from office."
R.S. 33:1236.1 provides:
  1236.1. Power to employ parish manager and assistant parish manager
  The police juries shall have the power and authority to employ a parish manager and an assistant parish manager and to fix their salaries for a term not to exceed that of the police jury, who shall be registered voters in the parish.
R.S. 33:1236.1 sets a fixed term for the parish manager or administrator "for a term not to exceed that of the police jury."
Where a term of office is fixed by the legislature, the police jury may not remove an individual from that office before his term expires. In the absence of a statute fixing the term of office, the police jury may remove at will the officers appointed by it. See Stoker vs. Police Juryof Sabine Parish, 190 So. 192 (LA Ehret vs. Police Jury of JeffersonParish, 67 So. 176 (La. 1915); see also Attorney General Opinion 74-1732.
Here, the legislature has fixed a definite term for the service of the parish administrator concurrent with that of the police jury. (See also Attorney General *Page 2 
Opinion 97-0351, in which this office interpreted R.S. 38:2322 to set a fixed term for the members of the board of commissioners of the Sabine River Authority as "concurrent with that of the governor making the appointment.")
Inasmuch as the parish administrator serves for a fixed term, the police jury may not remove him at will from office prior to the end of his term. Of course, a public official may always be removed from office by suit for the commission or conviction of a felony or for malfeasance or gross misconduct committed while in such office. See LSA-Const. Art. X, § 24 (1974).
We hope the foregoing is helpful to you. Should you have other questions in which we may provide assistance, please contact this office.
  Very truly yours,
  JAMES D. "BUDDY" CALDWELL ATTORNEY GENERAL
  BY: __________________________ KERRY L. KlLPATRICK ASSISTANT ATTORNEY GENERAL
  KLK:arg